DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0193283A1 (hereafter, “Mohr”) in view of US 2015/0164862A1 (hereafter, “Suzuki”).
	The instant claims are drawn to a method comprising using an adhesive agent and preparing a patch device.  The adhesive agent comprises free asenapine, isopropyl palmitate, styrene-isoprene-styrene block copolymer, polyisobutylene, alicyclic saturated hydrocarbon resin, and liquid paraffin, as further specified in the claims.
	Mohr teaches a transdermal therapeutic system containing asenapine comprising an adhesive layer and a method of using it for treatment (see abstract, in particular; see [0010]).  The transdermal system comprise an adhesive layer structure further comprising a backing layer as well as an asenapine containing matrix layer with asenapine in free base form and a polymer (see [0031]-[0035]) and in an amount of 3 to 9% by mass of the adhesive matrix (see [0058]-[0059]).  Mohr teches an area weight of the adhesive layer to range from 120 to 170 g/m^2 (limitations of claims 1 and 2).
	Mohr teaches that in certain embodiments of the invention the matrix layer comprises a permeation enhancer which may be isopropyl palmitate (see [0289]).
	Because Mohr also teaches embodiments explicitly excluding isopropyl palmitate, Suzuki is cited to provide motivation for including isopropyl palmitate.  Suzuki teaches asenapine patch products comprising an adhesive layer and a support layer (see [0019]).  Suzuki further teaches the isopropyl palmitate may be included in a ratio of 1:0.1 to 1:10 in a ratio ofasenapine to isopropyl palmitate (see [0018]), indicating a range overlappinmg or nearly overlapping the recited weight range.  Suzuki teaches that an absorption enhancer may be included such as isopropyl palmitate (see [0068]) preferably in an amount of 2 to 40% by mass of the adhesive (see [0068])(limitations of claism 1 and 5).
prima facie obvious to one of ordinary skill in the art at the time the invention was made include the isopropyl palmitate taught in Mohr’s adhesive matrix patch products, with a reasonable expectation of success.  One would have been motivated to do so based on Suzuki’s inclusion of this component particularly as a permeation enhancer desirably included.
	Further regarding the styrene-isoprnee-styrene block copolymer (SIS) and polyisobutylene (PIB) recited in claim 1, Mohr teaches polyisobutylene and styrene-isoprene-styrene block polymers among the adhesive agents which may be employed (see [0260] and [0261] for instance).  Regarding polyisobutylene and styrene-isoprene-styrene, Suzuki also teaches this component (see also Suzuki [0060]-[0061]) wherein this component may be included in a total content amount of 10 to 95% and preferably 13 to 85% (see [0062]) and wherein the area weight of the matrix layer is at least 90 g/m^2.
	Suzuki teaches alicyclic saturated hydrocarbon resins may be included as tackifying agents (see [0065]) wherein the adhesive base agents : tackifier mass is preferably 1:6 to 1.5:1 (see [0065]), a range overlapping the instantly recited amount..
	Suzuki teaches liquid paraffin may be included as a softener (see [0066]), wherein this component is included in a ratio of adhesive base agent: softener of 1:6 to 5:1 (see [0066]), a range overlapping the amount instantly claimed.
	For instance, Applicacnt’s specifiacation as filed on page 26 describes an embodiment including composition componets listed in a percent by mass.  The formulation components in the embodiment are all included in the amounts embodied within the ranges disclosed by the references cited above and moreover are considered to include the same or substantially the same amoutns as indicated in the ranges recited in claims 3-9.  Furthermore, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Accordingly, it would have been prima facie obvious to adjust component presences in order to achieve the desired product stability and efficacy end results based on the amoutns and ranges suggested by Mohr and Suzuki.  One would have been motivated to do so based on routine inquiry in the art.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617